Title: To Alexander Hamilton from William S. Smith, 21 August 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            Fort Jay. August 21st. 1799.
          
          As President of the General Court Martial ordered to convene at this post by the Genl. Orders of the 12th. inst., I have the Honor to inform you that we have finished every case submitted to our consideration & have adjourned—sine die—
          If you have no further orders to communicate, I shall of course proceed to-morrow to the station of the 12th. Regt. If you Have, the Bearer Mr. Coxe will communicate them, (if you please) and my movements will be thereby regulated—I have the Honor to be, With great respect, Sir Your most Obdt. Humble Servt.
          
            W. S. Smith 12th. Regt.
          
        